May 25, 2010 sbligh@mnxltd.com TSX Venture Alberta Securities Commission British Columbia Securities Commission Dear Sirs: Re: Quaterra Resources Inc. The following were sent by prepaid mail to all registered shareholders of the above-mentioned Company on May 25, 2010: XProxy XNotice of Meeting/Information Circular XAnnual Report XRequest for Financial Statements Form However, we have not mailed to shareholders in cases where on three consecutive occasions, notices or other documents have been returned undelivered by the Post Office. The above disclosure document(s) are filed with you as agent for the Company in compliance with the regulations. Yours very truly, Judy Power Associate Manager, Trust Central Services
